[PENSECO FINANCIAL SERVICES CORPORATION LETTERHEAD] October 5, 2010 VIA EDGAR Mr. Michael R. Clampitt Senior Attorney treet, NE U.S. Securities and Exchange Commission Washington, DC20549 Re:Penseco Financial Services Corporation Form 10-K for the Year Ended December 31, 2009, Filed March 12, 2010 Schedule 14A, Filed April 1, 2010 Forms 10-Q for the Quarterly Period Ended March 31, 2010 and for the Quarterly Period Ended June 30, 2010 File No. 000-23777 Dear Mr. Clampitt: Penseco Financial Services Corporation (the “Company”), the parent holding company of Penn Security Bank and Trust Company (the “Bank”), has received the letter of the U.S. Securities and Exchange Commission (the “Commission”) dated September 7, 2010 commenting on the above-referenced filings.To aid in your review, we have repeated the Commission’s comments followed by the Company’s responses. Form 10-K for the Fiscal Year Ended December 31, 2009 Business, page 3 1. We note that most of your business is devoted to risk factors.Please provide to us, and undertake to include in your future filings, a revised business section that complies with Item 101 of Regulation S-K, including, but not limited to, the following information: · Revise the first paragraph to disclose the amount of revenues, profit or loss and total assets for each of your last three fiscal years, as required by Item 101(b) of Regulation S-K and to identify the counties and major cities Pennsylvania that are your market areas; · Revise the third paragraph in which you discuss your “primary lending products” to disclose, as required by Item 101(c)(1)(i), the following: o revise the fifth sentence to disclose that over 83 percent of your loans are to businesses and individuals that are developing and/or purchasing real estate, approximately ten percent is installment loans and less than five percent is commercial loans; o disclose the extent to which your loan portfolio consists of loans to entities located outside of your market areas in Pennsylvania; and o disclose the percentage of the aggregate dollar amount of principal of your portfolio with fixed interest rates and the percentage that are adjustable; Mr. Michael R. Clampitt U.S. Securities and Exchange Commission October 5, 2010 Page 2 · Revise the last sentence of the third paragraph to provide more detail reading the collateralized repurchase agreements that you offer; · Revise the fourth paragraph to disclose the amount and percentage of your revenues from the marketing agreement with UVEST Financial Services; and · Revise the sixth paragraph to discuss the results of your 2009 merger with Old Forge Bank, as required by Item 101(a)(1) of Regulation S-K. Response to Comment No. 1: Please see the revised business section included as Appendix A hereto.The Company hereby undertakes to provide similar disclosure to that included in Appendix A in its future filings. 2. Please provide to us, and undertake to include in your future filings, a description of “the business done and intended to be done” by you as required in Item 101(c)(1) including, but not limited to, the following: · Disclose competitive conditions required by Item 101(c)(1)(x); · Disclose your lending policies, including, but not limited to the following: o describe in detail your documentation policies; o discuss the extent to which you have in the past and will in the future verify information provided by each borrower (including assets, income and credit ratings) and the extent which you made loans similar to those commonly referred to as “no doc,” or “stated income” loans; and o describe your policy on modifying, restructuring or otherwise changing the terms (including extending the maturity date) of your loans and your policy on making additional loans to borrowers who are not current in their payments; and · Disclose any changes in your business as a result of economic conditions in your market area and your financial condition including increases in defaults and foreclosures, changes in your underwriting standards, changes in the amount and kinds of loans you make, and increases in the number and changes in the terms of loan modifications and restructurings. Response to Comment No. 2: Please see the revised business section included as Appendix A hereto.The Company hereby undertakes to provide similar disclosure to that included in Appendix A in its future filings. Mr. Michael R. Clampitt U.S. Securities and Exchange Commission October 5, 2010 Page 3 Risk Factors, page 3 3. Please provide to us and undertake to include in your future filings, additional risk factors addressing the following risks: · The risks associated with the lack of diversification of your loan portfolio including the concentration of loans in real estate and the geographical concentration of loans in Eastern Pennsylvania; · The risks associated with your directors and executive officers being the beneficial owners in the aggregate of over sixteen percent of the outstanding stock, and the risks from only two of your directors having any banking experience outside of serving on your Board of Directors; · The risks associated with your stock having no or little daily trading volume on Over-the- Counter Bulletin Board and being held by a relatively small number of shareholders; and · The risks from your acquisition of Old Forge Bank including unanticipated loan losses and loss of deposit customers. Response to Comment No. 3: Please see the revised risk factors included as Appendix B hereto.The Company hereby undertakes to provide similar disclosure to that included in Appendix B in its future filings. The Company has not included a risk factor discussing the fact that only a select few of the Company’s directors have prior banking experience outside of serving on the Company’s and the Bank’s Board of Directors because the Company does not view this as a material risk to its operations.The Company believes that each of its directors, many of whom have served on the Company’s and Bank’s Board of Directors for an extensive period of time, have developed a sufficient understanding of the financial services industry to effectively oversee the Company’s and Bank’s management and operations.In addition, the Company believes that there are other attributes unrelated to prior banking experience currently possessed by the Company’s directors, such as an ability to adequately assess the local business climate of the community in which the Company and Bank operate, which enable such individuals to effectively serve the Company and the Bank. Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 10 Summary, page 12 4. Please provide to us and undertake to include in your future filings, revision of the summary to include an overview with meaningful disclosure and analysis relating to your business condition, financial condition and results of operations consistent with Release No. 33-8350.In this regard, provide analysis, at the end of your first paragraph, regarding your reasons for increasing your provision for loan losses (other than merely claiming it was in response to “softness in the economy”) by including specific economic conditions in your market area affecting the ability of your borrowers to pay their loans to you and the particular types of loans in your portfolio for which you are increasing the provision.Please identify and provide insight into material opportunities, challenges and risks that you face, on which your executives are most focused for both the short and long term such as the lack of diversification in your loan portfolio with over eighty percent of your loans in real estate in a few counties in Pennsylvania at a time when real estate prices, real estate sales and new construction in your market areas have dropped dramatically. Mr. Michael R. Clampitt U.S. Securities and Exchange Commission October 5, 2010 Page 4 Response to Comment No. 4: Please see the revised summary section of the Management’s Discussion and Analysis included as Appendix C hereto.The Company hereby undertakes to provide similar disclosure to that included in Appendix C in its future filings. 5. Please provide to us and undertake to include in your future filings, revision of this section to comply with Item 303(a) and Release 33-8350 by identifying and analyzing known trends (over the past three fiscal years and the current fiscal year), events, demands, commitments and uncertainties that are reasonably likely to have a material effect on your capital resources and results of operations including, but not limited to, an analysis of both the causes and effects of the following: · Analyze the causes and effects of trends over the past three years in net income, net interest income (despite the historically low interest rates charged by the federal reserve banks), revenues and the dollar amount of loans; · Analyze the causes and effects of trends over the past three years and the current fiscal year in the number, amount and types of new loans that you are originating and, separately, that you are purchasing from other entities and the size and composition of your loan portfolio including the dollar amount and percentage of your portfolio in real estate and the dollar amount and percentage in residential real estate; · Analyze trends over the past three years and the current fiscal year in home price index, residential real estate sales, single family home permits and housing starts, multifamily building permits and starts and nonbusiness bankruptcy filings in your market areas in Pennsylvania; · Analyze the causes and effects of trends over the past three years and the current fiscal year in commercial real estate prices, commercial real estate sales and commercial building permits and starts in your market areas in Pennsylvania; · Analyze the causes and effects of trends over the past three years and the current fiscal year in the amount of deposits and the amount and percent of your deposits that are brokered deposits; and · Analyze the causes and effects of trends over the past three years in the amount of your provision for loan losses and ratio of allowance for loan losses to nonperforming loans, the number and percentage of loans that are non-performing, that you have charged off, foreclosed, restructured (including the number of “troubled debt restructurings”) and the type and magnitude of concessions you have made (including the number of loans that you have restructure into multiple new loans). Mr. Michael R. Clampitt U.S. Securities and Exchange Commission October5, 2010 Page 5 Response to Comment No. 5: Please see the revised summary section of the Management’s Discussion and Analysis included as Appendix C hereto.The Company hereby undertakes to provide similar disclosure to that included in Appendix C in its future filings. Form 10-Q for the Quarter Ended June 30, 2010 Item 1.Unaudited Financial Statements – Consolidated Consolidated Balance Sheets, page 3 6. We note you had securities sold under agreements to repurchase totaling $18.17 million at December 31, 2009 and $18.45 million at June 30, 2010.Please tell us, and revise future filings to disclose, your accounting policy related to repurchase agreements and whether you have accounted for these transactions as collateralized borrowings or sales for accounting purposes.For those repurchase agreements accounted for as sales, please tell us and in future filings quantify the amount accounted for as sales and discuss the scenarios where you use sale treatment. Response to Comment No. 6: The Company also offers repurchase agreements as an alternative to conventional savings deposits for its customers. The repurchase agreements are accounted for as a collateralized borrowing with a one day maturity and are collateralized by U.S. Agency securities. At December 31, 2009, the Company had approximately $18.2 million of collateralized repurchase agreements.The Company hereby undertakes to revise all future filings accordingly. Notes to Unaudited Consolidated Financial Statements Note 4 – Investment Securities, page 10 7. We note your disclosure on page 11 that you classify your investment in FHLB stock as equity securities available for sale which is carried at cost.We note that ASC 942-325-45-1 states that investments in FHLB stock generally should not be shown with securities accounted for under ASC 320.Please revise future filings to present your investment in FHLB stock outside of securities available for sale on the balance sheet and in the notes to your financial statements. Response to Comment No. 7: The Company hereby undertakes in future filings to present its investment in FHLB stock separate from securities available-for-sale on the balance sheet and in the notes to the financial statements. Mr. Michael R. Clampitt U.S. Securities and Exchange Commission October 5, 2010 Page 6 Note 12 – Merger, page 7 8. We note your disclosure on page 18 that as part of the Old Forge Bank merger you recorded a credit fair value adjustment on distressed loans.In addition, we note the disclosure on page 11 of the form 10-K that these loans were identified by Management as being problematic.Please tell us if these were loans acquired with evidence of credit quality deterioration since origination and if you accounted for these loans under ASC 310-30.If so, please include the following disclosures required under ASC 310-30-50 for these loans: a. Clearly identify the amount at acquisition and nature of loans that were within the scope of ASC 310-30 for your acquisition. b. The outstanding balance and related carrying amount at the beginning and end of the period for these loans. c. The amount of accretable yield at the beginning and end of the period, reconciled for additions, accretion, disposals of loans, and reclassifications to and from nonaccretable difference during the period. d. How prepayments were considered in the determination of contractual cash flows and cash flows expected to be collected. e. A rollforward of the allowance for loan losses related to these loans at the beginning and end of the period. Response to Comment No. 8: In connection with its acquisition of Old Forge Bank, the Company did acquire loans with evidence of credit deterioration that have been accounted for under ASC 310-30. As part of the Company’s acquisition of Old Forge Bank, the acquired loan portfolio of Old Forge Bank was evaluated based on risk characteristics and other credit and market criteria to determine a credit adjustment to the fair value of the loans acquired.The acquired loan balance was reduced by the aggregate amount of the credit fair value adjustment for both homogeneous pools and specific loans in determining the fair value of the loans.The credit fair value adjustment accounted for acquired loans deemed to require a specific allocation in accordance with Accounting Standard Codification 310-30-30, previously known as Statement of Position (SOP) 03-3, “Accounting for Certain Loans Acquired in a Transfer.”These loans are accounted for in the credit fair value adjustment considering the portion of the loan balance that has been deemed uncollectible based on management’s expectations of future cash flows for each respective loan.Based on management’s evaluation of the acquired loan portfolio of Old Forge Bank, six loans with a carrying value of $2,151 exhibited credit quality deterioration resulting in a credit fair value adjustment of $1,391. As of December 31, 2009, there were a total of three loans remaining with a carrying value of $1,966 with a credit fair value adjustment of $1,307.There is no accretable yield for the specific loans accounted for under Accounting Standard Codification 310-30-30.In accordance with Accounting Standard Codification 310-30-30, there is no allowance for loan losses for these loans at this time.There were no significant prepayment estimates by Management in the determination of contractual cash flows and cash flows expected to be collected. Mr. Michael R. Clampitt U.S. Securities and Exchange Commission October 5, 2010 Page 7 Changes in the credit fair value adjustment on specific loans purchased were as follows for the year ended December 31, 2009: Credit Carrying Fair Value Net Value Adjustment Amount Balance at beginning of period Residential Mortgages Commercial Consumer / Other - - - Charge-offs Residential Mortgages ) ) ) Commercial - - - Consumer / Other Total Charge-offs ) ) Payments Residential Mortgages - - - Commercial ) ) - Consumer / Other Total Payments ) Balance at end of period Note 13 – Fair Value Measurements, page 20 9. We note your fair value measurement disclosures for your available-for-sale securities.Please revise future interim and annual filings to disclose your equity securities and debt securities that are available for sale by major security types as required under ASC 820-10-50-2A. Response to Comment No. 9: The Company hereby undertakes in future interim and annual filings to disclose equity securities and debt securities that are available-for-sale by major security types/class in accordance with ASC 820-10-50-2A. We note you include your goodwill and core deposit intangible as Level 3 assets measured at fair value on a non-recurring basis in your fair value measurements disclosures on page 21.Please tell us whether you evaluated goodwill and core deposit intangibles for impairment during the quarters ended March 31, 2010 and June 30, 2010.If these impairment tests were performed in between the annual test dates under ASC 350-20-35-30 then, please disclose the events and circumstances that led to the interim tests.If you did not evaluate either for impairment during the quarters, please tell us why you included the balances in your non-recurring fair value disclosures. Mr. Michael R. Clampitt U.S. Securities and Exchange Commission October 5, 2010 Page 8 Response to Comment No. 10: Goodwill and core deposit intangibles were not evaluated for impairment at March 31, 2010 and June 30, 2010 as a result of management’s determination that no evidence of impairment was evident in the interim periods. In future filings, the Company hereby undertakes to disclose these items only on an annual basis when they have been evaluated for impairment. Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations Critical Accounting Policies, page 23 We note your disclosure here and on page 36 in your 2009 Form 10-K and that your process for determining the allowance for loan losses includes an evaluation of the “potential losses” and the “possible loan losses” in the loan portfolio.This appears inconsistent with the guidance in ASC 450-20-50 that requires a loss to be “probable” when an accrual is recorded.Please tell us and revise future filings to reconcile this apparent inconsistency. Response to Comment No. 11: The Company hereby undertakes in future filings to revise its disclosure regarding the allowance for loan losses to reflect the evaluation of probable losses in the loan portfolio.The references were incorrect in the prior disclosure. Provision for Loan Losses, page 32 We note your presentation of the “allowance for credit losses” in various locations within your filing and your presentation of the ratio “allowance for credits losses to period end loans” on page 32.These measures appear to be non-GAAP measures as defined by Regulation G and Item 10(e) of Regulation S-K as they are not required by GAAP, Commission Rules, or banking regulatory requirements.Please tell us how you are able to support that these non-GAAP measures are not prohibited from being presented in the notes to the financial statements and in the event you are unable to do so, please omit any such disclosure from your financial statements.To the extent you plan to provide these non-GAAP financial measures elsewhere in future filings with the Commission, please comply with all of the requirements in Item 10(e) of Regulation S-K.In addition, please consider using titles or descriptions of these non-GAAP measures that are not titles defined under GAAP, like “allowance for credit losses” which is defined in ASC 310-10-50-9. Response to Comment No. 12: The Company acknowledges that the use of “allowance for credit losses” inclusive of a credit fair value adjustment is a non-GAAP measure. As such, in future filings it will be presented in accordance with Item 10 (e) of Regulation S-K as a non-GAAP measure to eliminate any confusion with the defined term “allowance for credit losses” as per ASC 310-50-9. In future filings, the combination of the allowance for doubtful accounts and credit fair value adjustment will be re-titled appropriately. Mr. Michael R. Clampitt U.S. Securities and Exchange Commission October 5, 2010 Page 9 Non-Performing Assets, page 36 We note the continued deterioration in the credit quality of your loan portfolio, which has resulted in your non-performing loans increasing significantly from $1.45 million at December 31, 2008 to $2.82 million at June 30, 2010.We further note that the loans secured by real estate represent a majority of your nonperforming loans and that the amount of your allowance for loan losses allocated to real estate mortgages has remained constant at $1.2 million over the same time period.Please tell us and revise your future filings to address the following for your loans secured by real estate: · Discuss whether the increase in nonperforming loans relates to a few large credit relationships or several small credit relationships or both; · If a few large credit relationships make up the majority of your nonperforming loans, provide enhanced disclosures related to those relationships, including: o the type of loan (residential, commercial, commercial real estate, construction, etc.); o when the loan was originated; o the allowance for loan losses associated with the loan, as applicable; o when the loan became non-accrual; o the underlying collateral supporting the loan; o the last appraisal obtained for the loan, as applicable; and o any other pertinent information deemed necessary to understand your review of the loan and related accounting for the loan. · Discuss how these observed changes in asset quality relate to the established allowance for loan losses at each period end. Response to Comment No. 13: The allowance for loan losses allocated to real estate mortgages has remained constant for the period of December 31, 2008 to June 30, 2010, at $1.2 million because we viewed the allocation as being applicable to residential real estate loans. The residential real estate mortgage portfolio at December 31, 2008 totaled $274 million which represented 62% of the loan portfolio.The June 30, 2010 residential real estate mortgage portfolio totaled $304 million which represented 50% of the loan portfolio.The increase in residential mortgages was due primarily to the merger with Old Forge Bank.The mortgages acquired in the merger have a credit fair value adjustment which would mitigate increasing the allocation of $1.2 million. Also the Bank has historically maintained low delinquency ratios overall, and has incurred minimal losses on the sale of foreclosed properties. Although the overall residential mortgage portfolio has not increased substantially, the dollar amount of non-performing residential mortgages has increased materially.Our non-performing loans by category as of December 31, 2008 and June 30, 2010 are as follows: 12/31/2008 6/30/2010 Residential Real Estate $ % $ % Commercial Real Estate $ % $ % Commercial and Industrial $ % $ % Consumer $ % $ % $ % $ % In future filings, the Company hereby undertakes that the allowance for loan losses will be allocated to reflect changes in the Company's non-performing loans. Mr. Michael R. Clampitt U.S. Securities and Exchange Commission October 5, 2010 Page 10 Our non-performing loans increased from $1.45 million at December 31, 2008 to $2.82 million at June 30, 2010. As of June 30, 2010, non-performing loans were comprised of 36 loans of which 11 loans ranged between $100,000 and $500,000 in size and the remainder were less than $100,000 each.As of December 31, 2008, our non-performing loans were comprised of 16 loans of which four loans were between $100,000 and $500,000 in size and the remainder were less than $100,000 each.There is not one significant credit to which the increase can be attributed to. The increase is due primarily to two factors: (1) the deteriorating economic conditions as discussed previously, and (2) the increase in loans attributed to the merger with the Old Forge Bank. The non-performing loans of $1.45 million at December 31, 2008 represent 0.33% of loans, while the $2.82 million of non-performing loans as of June 30, 2010 is 0.46% of total loans.The increase in non-performing loans is the result of deterioration in the local economy. The decrease in asset quality has been addressed by maintaining an adequate loss allowance. The December 31, 2008 loan loss allowance represented 1.20% of total loans. As of June 30, 2010, the total of the allowance for loan losses of $6,500,000 and the credit fair value applicable to the merger of $5,192,000 totaled $11,692,000 and represented 1.90% of total loans. The increase in the percentage of loan loss coverage reflects management’s conservative view of the local economic condition and an appropriate increase in the reserve for loan losses.As a result of the economic conditions in our market area and the increase in nonperforming loans, managementundertook the following actions: § Hired a former bank examiner in February 2010 to perform loan reviews on a full time basisand to enhance our allowance for loan loss methodology for implementation in the third quarter of 2010; § Contracted with a credit professional in March 2010 to assess the soundness of the small business underwriting function as well as the appropriateness of the Company’s established methodology for determining the allowance for loan losses; and § Adjusted the credit policy in 2009 to lower the maximum loan-to-value ratios on commercial real estate loans and certain consumer loans As a related matter, we note your disclosure on page 23 of your 2009 Form 10-K that you did not have any loans specifically classified as impaired at December 31, 2009, 2008 and 2007.Please tell us whether or not you have had any loans specifically classified as impaired at March 31, 2010 and June 30, 2010, and revise future interim filings to provide these disclosures required by ASC 310-10-50. Response to Comment No. 14: The Company did not have any loans specifically classified as imparied at March 31, 2010 and June 30, 2010. To the extent that the Company has imparied loans in the future, disclosure will be provided as required by ASC 310-10-50. Form 8-K Filed on July 30, 2010 Exhibit 99.1 News Release, page 4 We note you disclose “tangible book value per share,” “market value/tangible book value,” and “tangible equity/tangible assets” in your financial highlights for the second half of 2010.These financial measures appear to be non-GAAP as defined by Regulation G and Item 10(e) of Regulation S-K as these are not required by GAAP, Commission Rules, or banking regulatory requirements.In future filings including your Forms 8-K, please clearly label these financial measures as non-GAAP, explain how you derive these non-GAAP measures and provide a reconciliation to the most directly comparable GAAP measure, and disclose why you believe these ratios are useful to investors. Mr. Michael R. Clampitt U.S. Securities and Exchange Commission October 5, 2010 Page 11 Response to Comment No. 15: The Company acknowledges that the disclosure of financial ratios regarding tangible book value, tangible equity and tangible assets is a non-GAAP measure. In future filings, the Company will clearly label these measures as non-GAAP and provide the information required by Item 10(e) of Regulation S-K. Management believes such measures are useful to investors or analysts who may want to evaluate the financial position of the Company irrespective of goodwill. Schedule 14A Item 1 – Election of Directors, page 10 Please provide to us and undertake to include in your future filings, revision of this section to comply with the requirements of Items 401 and 407 of Regulation S-K including, but not limited to, the following: · Identify “the specific experience, qualifications, attributes or skills” of each nominee that led you to conclude that the person should serve as a director in light of your business and structure, as required by Item 401(e)(1); · With regard to each nominee, provide specific information relating to the “level of his or her professional competence” based upon each nominee’s actual experience as required by Item 401(e)(1) including the size (in terms of annual revenues and assets) of any operation supervised by each nominee and any company for which the nominee worked; · Disclose any directorships held by each nominee as required by Item 401(e)(2); and · Tell us whether or not there was any arrangement of understanding between you and any of the nominees or members of the Board including Dr. Cesare pursuant to which any person was selected as a director or nominee. For instance, revise your disclosure relating to the business experience of your President and Chief Executive Officer to disclose specific information regarding his “extensive experience in the banking industry” to which you refer.For instance, noting that you do not have an audit committee financial expert based on your assessment that the members are “qualified to carry out all of the duties and responsibilities” revise your disclosure relating to the business experience of each of your audit committee members to disclose their “specific experience” in preparing, auditing, analyzing or evaluating financial statements of public companies generally and banks in particular. Mr. Michael R. Clampitt U.S. Securities and Exchange Commission October 5, 2010 Page 12 Response to Comment No. 16: The Company hereby provides the Commission with the following information and undertakes to include similar disclosure in its future proxy materials: · Director Experience, Qualifications, Attributes and Skills The following sets forth the specific experience, qualifications, attributes or skills of each director and nominee for director that led the Company to conclude that such person should serve as a director of the Company in light of the Company’s business and structure. (i) Craig W. Best.The Company has concluded that Mr. Best is qualified to serve as a director of the Company as a result of his leadership and prior experience in the banking industry.Mr. Best has served as President and Chief Executive Officer of the Company and the Bank since 2006.Prior to that time, Mr. Best served as Chief Operating Officer of First Commonwealth Bank, a $6.2 billion financial services institution headquartered in Indiana, Pennsylvania, from July 2000 to December 2005.During his employment with First Commonwealth Bank, Mr. Best was responsible for overseeing the day to day operations of all lines of business and administrative functions for First Commonwealth Bank.Before serving as Chief Operating Officer of First Commonwealth Bank, Mr. Best was President of NBOC, a $1.0 billion division of First Commonwealth Bank.This collective experience, along with his knowledge of all aspects of the Company’s and the Bank’s business through his position as President and Chief Executive Officer, uniquely qualify Mr. Best for service on the Company’s Board of Directors. (ii) D. William Hume.The Company has concluded that Mr. Hume is qualified to serve as a director of the Company as a result of his prior banking experience and familiarity with the operations of the Bank.Mr. Hume was employed by the Bank from 1980 to 1999, when he retired as Senior Vice President and Assistant Secretary of the Bank, and has served as a director of the Bank since 1991.During his employment with the Bank, Mr. Hume was responsible for developing and overseeing implementation of documented procedures and controls for bank operations, which enabled him to gain experience in the financial services industry and a knowledge of the operations of the Bank that is valuable to the Company’s Board of Directors. (iii) James G. Keisling.The Company has concluded that Mr. Keisling is qualified to serve as a director of the Company as a result of his substantial small company management experience, specifically in the region in which the Bank conducts its business, and previous service as a director of the Bank and other public companies.Mr. Keisling is the Treasurer of Northeast Architectural Products, Inc., a manufacturer of hardscape masonry products located in Archbald, Pennsylvania.Through his employment with Northeast Architectural Products, Inc., Mr. Keisling is able to obtain insight regarding the local business and consumer environment that is valuable to the Board of Directors in its oversight of the Company’s and Bank’s operations.Mr. Keisling has also served on the Board of Directors of the Bank since 1984, which has enabled him to develop a knowledge of the operations of the Company and the Bank that is beneficial to the Company’s Board.In addition, Mr. Kiesling has served as a director of (i) CPG International, Inc., a public company that manufactures plastic sheets products, from 2006 to 2008 and (ii) Vycom Corp., a public company that manufactures plastic sheets products, from 2006 to 2008.Through his service as a director of these companies, Mr. Keisling also provides the Company’s Board of Directors with valuable experience regarding public company oversight. (iv) Edwin J. Butler.The Company has concluded that Mr. Butler is qualified to serve as a director of the Company as a result of his prior banking experience and familiarity with the operations of the Bank.Mr. Butler was employed by the Bank from 1971 to 1991, when he retired as Executive Vice President and Cashier of the Bank, and has served as a director of the Bank since 1977.During his employment with the Bank, Mr. Butler was responsible for managing and overseeing the Bank’s lending operations, which enabled him to gain experience in the financial services industry and a knowledge of the operations of the Bank that is valuable to the Company’s Board of Directors. Mr. Michael R. Clampitt U.S. Securities and Exchange Commission October 5, 2010 Page 13 (v) P. Frank Kozik.The Company has concluded that Mr. Kozik is qualified to serve as a director of the Company as a result of his substantial small company management experience, specifically within the region in which the Bank conducts its business, and familiarity with the operations of the Bank.Mr. Kozik is the President and Chief Executive Officer of Scranton Craftsmen, Inc., a corporation dealing in iron, pre-cast and concrete products located in Throop, Pennsylvania.Through his position with Scranton Craftsmen, Inc., Mr. Kozik is able to obtain insight regarding the local business and consumer environment that is valuable to the Board of Directors in its oversight of the Company’s and Bank’s operations.Mr. Kozik has also served on the Board of Directors of the Bank since 1981, which has enabled him to develop a knowledge of the operations of the Company and the Bank that is beneficial to the Company’s Board of Directors. (vi) Jerry J. Weinberger. The Company has concluded that Mr. Weinberger is qualified to serve as a director of the Company as a result of hislegal experience and prior service as a director of Old Forge Bank.Mr. Weinberger is the President of Nogi, Appleton, Weinberger & Wren, P.C., a law firm in Scranton, Pennsylvania, where he specializes in commercial transactions, banking representation, and taxation.As a result of his legal background, Mr. Weinberger has developed the skills necessary to assess and counsel the Company’s Board of Directors on many of the issues facing a public company, which makes him a valuable asset to the Board.In addition, Mr. Weinberger served as a director of Old Forge Bank from 2003 until April 1, 2009, when Old Forge Bank was acquired by the Company.During this time, Mr. Weinberger developed a detailed understanding of the business of Old Forge Bank and financial institutions in general that contributed to the successful integration of the operations of Old Forge Bank and the Bank and will enable him to successfully serve the Company on a going forward basis. (vii) Steven L. Weinberger. The Company has concluded that Mr. Weinberger is qualified to serve as a director of the Company as a result of his substantial small company management experience, particularly within the region in which the Bank conducts its business, and his familiarity with the operations of the Bank.Mr. Weinberger is the President of G. Weinberger Company, a mechanical contracting company located in Old Forge, Pennsylvania.Through his oversight of G. Weinberger Company, Mr. Weinberger is able to obtain insight regarding the local business and consumer environment that is valuable to the Board of Directors in its oversight of the Company’s and Bank’s operations.Mr. Weinberger has also served on the Board of Directors of the Bank since 1999, which has enabled him to develop a knowledge of the operations of the Company and the Bank that is beneficial to the Company’s Board of Directors. (viii) Joseph G. Cesare, M.D. The Company has concluded that Dr. Cesare is qualified to serve as a director of the Company as a result of his prior experience serving on the Board of Directors of Old Forge Bank.Dr. Cesare served as a director of Old Forge Bank from 2005 until April 1, 2009, when Old Forge Bank was acquired by the Company.During this time, Dr. Cesare developed a detailed understanding of the business of Old Forge Bank and financial institutions in general that contributed to the successful integration of the operations of Old Forge Bank and the Bank and will enable him to successfully serve the Company on a going forward basis. (ix) Russell C. Hazelton.The Company has concluded that Mr. Hazelton is qualified to serve as a director of the Company as a result of his familiarity with the operations of the Bank.Mr. Hazelton has served on the Board of Directors of the Bank since 1977, which has enabled him to develop a knowledge of the operations of the Company and the Bank that is beneficial to the Company’s Board of Directors. (x) Robert W. Naismith, Ph.D.The Company has concluded that Dr. Naismith is qualified to serve as a director of the Company as a result of his substantial small company management experience, particularly within the region in which the Bank conducts its business, and his familiarity with the operations of the Bank.Dr. Naismith is the Chairman and Chief Executive Officer of Mentor Insight, Inc., an electronic learning company located in Scranton, Pennsylvania, and also has served as Chairman and Chief Executive Officer of Roosevelt Capital Resources, Inc., an investment company located in Scranton, Pennsylvania, and as Chairman and Chief Executive officer of Life Science Analytics, Inc., a biomedical data company.Through his oversight of these companies, Dr. Naismith is able to obtain insight regarding the local business and consumer environment that is valuable to the Board of Directors in its oversight of the Company’s and Bank’s operations.Dr. Naismith has also served on the Board of Directors of the Bank since 1988, which has enabled him to develop a knowledge of the operations of the Company and the Bank that is beneficial to the Company’s Board of Directors. Mr. Michael R. Clampitt U.S. Securities and Exchange Commission October 5, 2010 Page 14 (xi) Emily S. Perry.The Company has concluded that Ms. Perry is qualified to serve as a director of the Company as a result of her insurance background, extensive community activities and familiarly with the operations of the Bank.Ms. Perry is a former insurance account executive which provided her with relevant experience, such as customer service and consideration of client financial needs, in an industry that complements the financial services provided by the Bank.In addition, through her participation in various community activities such as the Scranton Public Library and Association of Retarded Citizens of Northeastern Pennsylvania, Ms. Perry serves as a liaison between the Bank and the local community and provides the Board of Directors with additional opportunities to further the Company’s charitable efforts.Ms. Perry has also served on the Board of Directors of the Bank since 1983, which has enabled her to develop a knowledge of the operations of the Company and the Bank that is beneficial to the Company’s Board of Directors. (xii) Richard E. Grimm.The Company has concluded that Mr. Grimm is qualified to serve as a director of the Company as a result of his leadership and familiarity with the operations of the Bank.Mr. Grimm has been employed by the Bank since 1979 and has served as Executive Vice President, Treasurer of the Bank since 1994.In addition, Mr. Grimm has served as the head of the Bank’s Credit Division since 2006, during which time he has been primarily responsible for managing and overseeing all matters related to the Bank’s credit quality.Mr. Grimm’s employment with the Bank and his service as a director of the Bank since 1994 has enabled him to gain experience in the financial services industry and a knowledge of the operations of the Bank that is valuable to the Company’s Board of Directors. (xiii) James B. Nicholas.The Company has concluded that Mr. Nicholas is qualified to serve as a director of the Company as a result of his substantial small company management experience, particularly within the region in which the Bank conducts its business, and his familiarity with the operations of the Bank.Mr. Nicholas is the President of D.G. Nicholas Co., a wholesale auto parts company located in Scranton, Pennsylvania.Through his oversight of D.G. Nicholas Co., Mr. Nicholas is able to obtain insight regarding the local business and consumer environment that is valuable to the Board of Directors in its oversight of the Company’s and Bank’s operations.Mr. Nicholas has also served on the Board of Directors of the Bank since 1981, which has enabled him to develop a knowledge of the operations of the Company and the Bank that is beneficial to the Company’s Board of Directors. (xiv) Sandra C. Phillips.The Company has concluded that Ms. Phillips is qualified to serve as a director of the Company as a result of her service on the Abington Advisory Board of the Bank, extensive community activities and familiarity with the Bank’s operations.Ms. Phillips has served on the Bank’s Abington Advisory Board, which is designed to, among other things, refer businesses and consumers to the Bank, provide feedback to the Bank in response to its marketing efforts, and assist in the recruiting of qualified individuals to fill open Bank positions, since 1984.In addition, through her participation in various community activities, such as the Parliamentary Law Club of Scranton and the Countryside Conservancy, Ms. Phillips serves as a liaison between the Bank and the local community and provides the Board of Directors with additional opportunities to further the Company’s charitable efforts.Ms. Phillips has also served on the Board of Directors of the Bank since 1994, which has enabled her to develop a knowledge of the operations of the Company and the Bank that is beneficial to the Company’s Board of Directors. (xv) Robert J. Mellow.The Company has concluded that Mr. Mellow is qualified to serve as a director of the Company as a result of his legislative and accounting experience as well as his prior experience serving on the Board of Directors of Old Forge Bank.Mr. Mellow has served as a Senator for the Commonwealth of Pennsylvania since 1970, which has enabled him to develop significant insight regarding legislative matters that, due to the regulated nature of the Company’s business, is beneficial to the Company’s Board of Directors.Mr. Mellow is a member of the Board of Directors of Blue Cross of Northeastern Pennsylvania.Mr. Mellow is also a licensed accountant, which enables him to advise the Board of Directors on certain financial matters inherent to the Company’s business.In addition, Mr. Mellow served as a director of Old Forge Bank from 1989 until April 1, 2009, when Old Forge Bank was acquired by the Company.During this time, Mr. Mellow developed a detailed understanding of the business of Old Forge Bank and financial institutions in general as a member of the Old Forge Bank audit committee that contributed to the successful integration of the operations of Old Forge Bank and the Bank and will enable him to successfully serve the Company on a going forward basis. Mr. Michael R. Clampitt U.S. Securities and Exchange Commission October 5, 2010 Page 15 · Professional Competence of Director Nominees The qualifications and professional experience of each of the Company’s directors are set forth above.Item 401(e)(1) requires that, when an executive officer or significant employee has been employed by the registrant or a subsidiary of the registrant for less then five years, the registrant must provide a brief explanation as to the nature of the responsibility undertaken by the individual in prior positions to provide adequate disclosure of his or her prior business experience.With respect to the Company’s directors and nominees for director, only Craig W. Best has been employed by the Company for less than five years.As indicated above, Mr. Best has served as President and Chief Executive Officer of the Company and the Bank since 2006.Prior to that time, Mr. Best served as Chief Operating Officer of First Commonwealth Bank, a $6.2 billion financial services institution headquartered in Indiana, Pennsylvania, from July 2000 to December 2005.During his employment with First Commonwealth Bank, Mr. Best was responsible for overseeing the day to day operations of all lines of business and administrative functions for First Commonwealth Bank.Before serving as Chief Operating Officer of First Commonwealth Bank, Mr. Best was President of NBOC, a $1.0 billion division of First Commonwealth. · Public Company Directorships With the exception of James G. Keisling, no director of the Company or the Bank is currently, or has in the past five years, served as a director of a public company or an investment company under the Investment Company Act of 1940.As indicated above, Mr. Keisling served as a director of (i) CPG International, Inc., a public company that manufactures plastic sheets products, from 2006 to 2008 and (ii) Vycom Corp., a public company that manufactures plastic sheets products, from 2006 to 2008. · Agreements or Understandings Relating to Selection or Nomination as a Director Pursuant to the Agreement and Plan of Merger, dated as of December 5, 2008, by and between the Company, the Bank and Old Forge Bank, the Company agreed to take all actions necessary to cause three former Old Forge Bank directors to be appointed to the Company’s Board of Directors.As a result, upon the Company’s acquisition of Old Forge Bank, Robert J. Mellow and Joseph G. Cesare, M.D. were elected by the Company’s stockholders to serve on the Company’s Board of Directors. Jerry J. Weinberger was appointed to the Board of Directors during the Company’s annual reorganization meeting whereby the number of board seats was expanded. The terms of the Agreement and Plan of Merger do not provide for any continuing arrangement, understanding or obligation regarding the future service of any of these individuals on the Company’s Board of Directors. · Audit Committee As disclosed in the Company’s proxy statement, the Company does not currently have an audit committee financial expert.The Company believes that Directors Butler, Hazelton, Keisling, Kozik and Steven Weinberger, who currently comprise the Company’s audit committee, are qualified to carry out all of the duties and responsibilities imposed on the audit committee under the federal securities laws.Mr. Butler is the former Executive Vice President and Cashier of the Bank and has served as a director of the Bank since 1977.As a result of his long time Board service and employment with the Bank, Mr. Butler has developed a working knowledge of financial matters and has become familiar with public company financial reporting.Similarly, Mr. Hazelton, who has served as a director of the Bank since 1977, has also developed a familiarity with public company accounting and financial reporting matters as a result of his extensive service on the Company’s and Bank’s Board of Directors.Messrs. Kozik and Weinberger are each responsible for overseeing the day to day operations of Scranton Craftsmen, Inc. and G. Weinberger Company, respectively, and have therefore developed a strong understanding regarding corporate finance and accounting matters that enables them to assist the Company’s audit committee in fulfilling its duties and responsibilities.Finally, Mr. Keisling has experience regarding corporate finance and accounting matters through his position as the Treasurer of Northeast Architectural Products, Inc. and his prior service on the boards of other public companies, which enables him to serve as an effective member of the audit committee.In May of 2010, Mr. Mellow was also appointed to serve as a member of the Company’s audit committee.Mr. Mellow is a licensed accountant, which enables him to advise the committee on certain financial matters inherent to the Company’s business.Additionally, Mr. Mellow served on the audit committee of Old Forge Bank. Mr. Michael R. Clampitt U.S. Securities and Exchange Commission October 5, 2010 Page 16 Nominating and Corporate Governance Committee Procedures, page 26 Please provide to us and undertake to include in your future filings, revision of this section including, but not limited to, the following: · Revise the last sentence of the section entitled “Identification” in which you state you “may use an independent search firm” to clarify whether you did engage such a third party during the preceding fiscal year and, if so, to disclose the information required by Item 407(c)(2)(viii); · Revise the first sentence of the section entitled “Evaluation” on page 27 to describe in detail the “selection criteria set forth above” to which you refer on the third line; · Revise the section entitled “Minimum Qualifications” to describe the “specific qualities or skills” required by Item 407(c)(2)(v) instead of listing generic qualities that form the “basis” for your selection (for instance, identify the type of “experience” and the types of “achievements”) and define the “relevant industries” to which you refer in the last sentence; and · Revise the section entitled “Minimum Qualifications” to disclose “whether and if so how” the nominating committee or the board considers diversity, as required by Item 407(c)(2)(vi). Response to Comment No. 17: The Company did not engage an independent search firm during the year ended December 31, 2009.In the event that the Company elects to engage such a firm in the future, the Company undertakes to disclose the information required by Item 407(c)(2)(viii) of Regulation S-K in future filings. The “selection criteria” referred to on page 27 of the Company’s proxy statement refers to the criteria set forth under “Minimum Qualifications” on page 27 of the proxy statement, particularly a potential nominee’s integrity, experience, achievements, judgment, intelligence, personal character, capacity to make analytical inquiries and willingness to devote adequate time to Board duties.In evaluating potential director nominees, the Company’s nominating and corporate governance committee will evaluate an individual’s specific qualities or skills including, but not limited to an individual’s: (i) contributions to the range of talent, skill and expertise of the Board; (ii) financial, regulatory and business experience, knowledge of the banking and financial services industries, familiarity with the operations of public companies and ability to read and understand financial statements: (iii) familiarity with the Company’s market area and participation in and ties to local businesses and local civic, charitable and religious organizations; (iv) personal and professional integrity, honesty and reputation; (v) ability to represent the best interests of the Company’s stockholders and the best interests of the Company and Bank; (vi) ability to devote sufficient time and energy to the performance of his or her duties; (vii) independence under applicable Securities and Exchange Commission regulations; and (viii) current equity holdings in the Company. The Company’s nominating and corporate governance committee will also consider other factors it deems relevant, including diversity, competition, size of the Board of Directors and regulatory disclosure obligations.The committee will also consider the extent to which a candidate helps the Board of Directors reflect the diversity of the Company’s shareholders, employees, customers and communities. The Company hereby undertakes to revise all future proxy materials accordingly. Mr. Michael R. Clampitt U.S. Securities and Exchange Commission October 5, 2010 Page 17 Compensation Discussion and Analysis, page 16 Please provide to us and undertake to include in your future filings, · Revise the section entitled “Role of the Compensation and Benefits Committee” to clarify the role of the Chief Executive Officer consistent with Item 407(e)(3)(ii) including revision of the fifth sentence regarding his attendance at meetings of the Compensation and Benefits Committee “at the invitation of the Committee” to disclose how many meetings of the Compensation and Benefits Committee, if any, the CEO attended; · Revise the section entitled “Role of Management” on page 17 to clarify the role of the Chief Executive Officer consistent with Item 407(e)(3)(ii) to provide a more detailed description of the role of the CEO in “determining or recommending the amount or form of executive and director compensation” including disclosure of what the Compensation and Benefits Committee did with the CEO’s recommendation in determining the amount and form of compensation for your executives; and · Revise the section entitled “Director Compensation” on page 18 to provide disclosure regarding your “processes and procedures” for considering and determining compensation for your directors, as required by Item 407(e)(3) and the role of your CEO in “determining or recommending the amount or form of director compensation” as required by Item 407(e)(3)(ii); and · We note that you have not included any disclosure in response to Item 402(s) of Regulation S-K; please advise us of the basis for your conclusion that disclosure is not necessary and describe the process you undertook to reach that conclusion. Response to Comment No. 18: The Company hereby provides the Commission with the following information and undertakes to include similar disclosure in its future proxy materials: · Item 407(e)(3) Disclosure The Company’s President and Chief Executive Officer, in conjunction with representatives of the Company’s compensation and benefits committee, develops recommendations regarding the appropriate mix and level of compensation for our named executive officers.The recommendations consider the objectives of our compensation philosophy and the range of compensation programs authorized by the compensation and benefits committee with considerable weight assigned to short term and long term performance objectives, such as earnings, revenue, asset quality, efficiency ratio, execution of long term strategic plan and growth objectives.The President and Chief Executive Officer attends compensation and benefits committee meetings at the invitation of the committee and attended three such meetings during the year ended December 31, 2009.During the fiscal year ended December 31, 2009, the Company’s compensation and benefits committee accepted the President and Chief Executive Officer’s recommendations regarding the compensation of our named executive officers as a result of individual performance, as well as Company performance based on the committee’s independent evaluation of factors relating to earnings, revenue, asset quality, efficiency ratio, execution of long term strategic plan and growth objectives.Our President and Chief Executive Officer does not participate in compensation and benefits committee discussions relating to the determination of his compensation.The President and Chief Executive Officer’s performance is annually reviewed by the Company’s compensation and benefits committee, which considers input from a third party compensation consultant in preparation for the review and deciding upon the President and Chief Executive Officer’s compensation package. The level and mix of director compensation is reviewed by the Company’s compensation and benefits committee on a periodic basis to ensure consistency with the objectives of the Company’s overall compensation philosophy.Specifically, in reviewing the level and mix of director compensation, the committee considers third party recommendations which review peer group compensation at comparable sized institutions.The Company’s President and Chief Executive Officer does not provide any determinations regarding the amount or form of director compensation. Mr. Michael R. Clampitt U.S. Securities and Exchange Commission October 5, 2010 Page 18 · Item 402(s) Disclosure The Company’s compensation philosophy is to attract, motivate and retain highly competent employees while aligning compensation with business results and shareholder interests.For purposes of its executives, the Company and the Bank maintain the following compensation plans, arrangements and agreements: · An employment agreement with Craig W. Best; · The Company’s 2008 Long-Term Incentive Plan; · An employee stock ownership plan; · A qualified defined benefit retirement plan; · An excess benefit plan agreement with Craig W. Best; and · An executive deferred compensation plan. The Company’s compensation and benefits committee reviewed each of the agreements and plans noted above and determined that none of them, nor the Company’s compensation policies and practices for all employees, including non-executive officers, create risks that are reasonably likely to have a material adverse effect on the Company and its subsidiaries. The employment agreement with Mr. Best provides for severance payments under certain circumstances in connection with a termination of employment.Such an arrangement was implemented to provide stability in the management team and to attract management.The severance payments under the agreement are not based on individual performance and the agreement does not provide for any incentive payments. The Company’s 2008 Long-Term Incentive Plan was approved by the stockholders of the Company and provides for the granting of stock options and shares of restricted stock.The compensation and benefits committee believes that, to create value for stockholders, it is important to utilize long-term equity incentives as a part of compensation to align the interests of management with stockholders.The awards all include a long-term vesting schedule to encourage positive long-range performance and to assist in the retention of key employees and management.In light of the long-term nature of these awards, the compensation and benefits committee does not believe these equity awards encourage participants to take any actions that are reasonably likely to have a material adverse effect on the Company and its subsidiaries. The employee stock ownership plan is a tax-qualified plan that provides benefits to employees who meet certain age and service requirements.Because payments under the plan are limited by applicable Internal Revenue Service rules and because allocations and participation in the plan are based on participant compensation as a percentage of total compensation and the long-term nature of the benefits, the compensation and benefits committee does not believe these equity awards encourage participants to take any actions that are reasonably likely to have a material adverse effect on the Company and its subsidiaries. The defined benefit retirement plan, excess benefit plan and executive deferred compensation plan provide our named executive officers with additional specified health and welfare and pension benefits.The compensation and benefits committee believes that the these agreements and plans likewise provide commensurate compensation necessary to retain highly-skilled management without encouraging the Company’s management to take unnecessary and excessive risks that threaten the value of the Company or the Bank. Mr. Michael R. Clampitt U.S. Securities and Exchange Commission October 5, 2010 Page 19 Other than as indicated above, the Company and Bank do not maintain any written or unwritten other plans, programs, arrangements or agreements.As indicated above, the compensation and benefits committee reviewed each of the agreements and plans noted above and determined that none of them, nor the Company’s compensation policies and practices for all employees, including non-executive officers, create risks that are reasonably likely to have a material adverse effect on the Company and its subsidiaries.Accordingly, the Company determined that disclosure in response to Item 402(s) of Regulation S-K was not necessary. ***** The Company acknowledges that: (i) it is responsible for the adequacy and accuracy of the disclosure contained in the above-referenced filing; (ii) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the above-referenced filing; and (iii) the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or further comments regarding this correspondence, please call Christina M. Gattuso at (202) 508-5884, the Company’s legal counsel at Kilpatrick Stockton LLP. Very truly yours, /s/Craig W. Best Craig W. Best President and Chief Executive Officer cc:Lindsay A. Bryan, U.S. Securities and Exchange Commission Amit Pande, U.S. Securities and Exchange Commission Jonathan E. Gottlieb, U.S. Securities and Exchange Commission Christina M. Gattuso, Esq. Stephen F. Donahoe, Esq. APPENDIX A PENSECO FINANCIAL SERVICES CORPORATION ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2009 PART I ITEM 1BUSINESS GENERAL PENSECO FINANCIAL SERVICES CORPORATION, (the "Company"), which is headquartered in Scranton, Pennsylvania, was formed under the general corporation laws of the State of Pennsylvania in 1997 and is registered as a financial holding company. The Company became a holding company upon the acquisition of all of the outstanding shares of Penn Security Bank and Trust Company (the "Bank"), a Pennsylvania state-chartered bank, on December 31, 1997. The Company is subject to supervision by the Federal Reserve Board. The Bank, as a state-chartered financial institution, is subject to supervision, regulation and examination by the Federal Deposit Insurance Corporation and the Pennsylvania Department of Banking. The Bank is a full service community bank operating twelve branch offices in Lackawanna, Luzerne, Monroe and Wayne Counties of Pennsylvania serving principally the communities of Scranton, Clarks Summit, Old Forge, Moscow, Stroudsburg, East Stroudsburg and Mount Pocono.The Company's principal banking office is located at 150 North Washington Avenue, Scranton, Pennsylvania, containing trust, investor services, marketing, audit, human resources, executive, data processing, central loan processing and central bookkeeping offices. There are eleven additional offices. FINANCIAL OVERVIEW The following table sets forth certain financial information regarding the Company for the years ended December 31, 2009, 2008 and 2007: Interest Income $ $ $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-Interest Income Non-Interest Expenses Income Taxes Net Income $ $ $ BALANCE SHEET AMOUNTS: Assets $ $ $ Investment Securities $ $ $ Net Loans $ $ $ Deposits $ $ $ Long Term Borrowings $ $ $ Stockholders’ Equity $ $ $ A-1 Net income for 2009 decreased $241 or 2.8%, to $8,372 or $2.80 per weighted average share compared with the year ago period of $8,613 or $4.01 per share. The decrease in net income was primarily attributed to merger costs of $1,550, the recognition of an impairment loss on bank equity investment securities of $787, increased FDIC insurance costs of $909, along with the effect of a one time gain of $1,129, net of tax, related to Visa International’s Initial Public Offering during 2008. Net interest margin increased from 3.93% at December 31, 2008 to 4.11% at December 31, 2009. Net interest income increased $7,503 or 32.5% to $30,571 for the twelve months ended December 31, 2009 compared to $23,068 for the same period of 2008. The increase was largely due to an increase in our loan portfolio of $159.9 million that resulted from our acquisition of Old Forge Bank. Net interest income after provision for loan losses increased $6,104 or 27.5% during the 2009 period, largely due to increased interest and fees on loans and reduced interest expense from lower borrowing costs. The provision for loan losses increased $1,399 to $2,260 during 2009 compared with $861 for the same period of 2008 due to economic weakness and uncertainty with regard to the overall state of the economy, concern as to the local economy and the unemployment rate. As of December 31, 2009, the national unemployment rate was 10% while the unemployment rate for Northeastern Pennsylvania was 8.9%. As a result, in 2009 the Bank had an increase in nonperforming loans and charge-offs and foreclosures. Net income for 2008 increased $1,915 or 28.6%, to $8,613 or $4.01 per share compared with the year ago period of $6,698 or $3.12 per share. The increase in net income was primarily attributable to a one-time after tax increase in income of $1,129 ($0.53 per share) related to VISA, Inc.’s Initial Public Offering, which consisted of a gain from the mandatory partial share redemption by VISA and the reversal of a litigation liability accrual that had been recorded by the Company in the fourth quarter of 2007. Net interest income increased $1,478 or 6.8% to $23,068 for the twelve months ended December 31, 2008 compared to $21,590 for the same period of 2007. The increase resulted from higher interest on investments of $504 or 7.1% due to an increase in the amount of investment securities of states and political subdivisions and U.S. Agencies. Total interest expense declined $1,909 or 15.0% mainly due to lower deposit costs as a result of the low interest rate environment. Net interest income after provision for loan losses increased $1,274 or 6.1%. The provision for loan losses increased $204 to $861 during 2008 compared with $657 for the same period of 2007.The increase in the provision was largely due to an increased loan portfolio with a greater volume of commercial loans, and indications of continued deterioration in the U.S. economy and the local economy. MARKET AREA AND COMPETITIVE CONDITIONS The Bank considers Monroe, Lackawanna, Wayne and Luzerne Counties in Northeastern Pennsylvania to be its primary market area.The Bank operates in a competitive environment in which it must share its market with many local independent banks as well as several banks which are affiliates or branches of very large regional holding companies. The Bank encounters competition from diversified financial institutions, ranging in size from small banks to the nationwide banks operating in its region. The competition includes commercial banks, savings and loan associations, credit unions, other lending institutions and mortgage originators. The following table sets forth the percentage of deposits held by the Bank in each of the counties comprising its primary market area as of June 30, 2009, the latest date for which information is available, and June 30, 2008: June 30, 2009 June 30, 2008 Monroe % % Lackawanna % % Wayne % % Luzerne % % The principal competitive factors among the Company's competitors can be grouped into two categories: pricing and services. In the Company's primary service area, interest rates on deposits, especially time deposits, and interest rates and fees charged to customers on loans are very competitive. In this current economic environment there is increased competition in view of weaker loan demand. From a service perspective, the Bank competes in areas such as convenience of location, types of services, service costs and banking hours. Our profitability depends on our continued ability to compete successfully in our market area. A-2 During 2009, the local economy began to experience the negative impact of the nation’s economic downturn prompting the Company to increase the provision for loan losses to $2,260 from $861 in 2008 and $657 in 2007 due to an increase in the amount and number of charge-offs and foreclosures as shown in the following tables. As of Provision for loan losses $ $ $ Allowance for loan losses to non-performing loans % % % Non-performing loans to period end loans % % % Ratio of charge-off loans to average loans % % % Ratio of foreclosed loans to average loans % % % As of Amount (#) Amount (#) Amount (#) Charge-offs $ 75 $ 50 $ 36 Foreclosures 7 - 76 3 The decrease in asset quality has been addressed by maintaining an adequate loss allowance. The December 31, 2008 loan loss allowance was 1.20% of total loans. As a result of the economic conditions in our market area, management took the following actions in late 2009 and in the first quarter of 2010: § Hired a former bank examiner in February 2010 to perform loan reviews on a full time basis and to enhance our allowance for loan loss methodology for implementation in the third quarter of 2010; § Contracted with a credit professional in March 2010 to assess the soundness of the small business underwriting function as well as the appropriateness of the Company’s established methodology for determining the allowance for loan losses; and § Adjusted the credit policy in 2009 to lower the maximum loan-to-value ratios on commercial real estate loans and certain consumer loans LENDING AND DEPOSIT PRODUCTS Through its banking subsidiary, the Company generates interest income from its outstanding loans receivable and its investment portfolio. Other income is generated primarily from merchant transaction fees, trust fees and service charges on deposit accounts. The Company's primary costs are interest paid on deposits and borrowings and general operating expenses. The Company provides a variety of commercial and retail banking services to business and professional customers, as well as retail customers, on a personalized basis. The Company’s primary lending products are real estate, commercial and consumer loans. The Company also offers ATM access, credit cards, active investment accounts, trust department services and other various lending, depository and related financial services. The Company’s primary deposit products are savings and demand deposit accounts and certificates of deposit. The Company also offers collateralized repurchase agreements that have a one day maturity, as an alternative deposit option for its customers.The repurchase agreements are accounted for as a collateralized borrowing with a one day maturity and are collateralized by U.S. Agency securities. At December 31, 2009, the Company had aggregate repurchase agreements with balances of approximately $18.2 million. A-3 The table presented below indicates the composition of the Company’s loan portfolio for the years ended 2009, 2008 and 2007. (%) (%) (%) Commercial Secured by Real Estate $ 30
